Citation Nr: 0101602	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  98-03 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
retropatellar pain syndrome of the right knee.

2.  Entitlement to an initial, compensable rating for 
retropatellar pain syndrome of the left knee.

3.  Entitlement to an initial, compensable rating for right 
(major) wrist disability.

4.  Entitlement to an initial, compensable rating for left 
(minor) wrist disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1992 to 
April 1996.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Oakland Regional Office (RO) March 1997 rating decision which 
granted service connection for left and right knee, and left 
and right wrist disabilities, assigning each a noncompensable 
rating.


FINDINGS OF FACT

1.  The veteran's right knee disability is productive of 
subjective complaints of recurrent pain, discomfort, 
swelling, locking, and stiffness, unsupported by objective 
findings of arthritis, weakness, effusion, impaired or 
painful motion, muscle atrophy, incoordination, instability, 
or easy fatigability.

2.  His left knee disability is not associated with 
arthritis, weakness, effusion, impaired motion, muscle 
atrophy, incoordination, instability, or easy fatigability, 
but his subjective recurrent pain, discomfort, swelling, 
locking, and stiffness are supported by objective evidence of 
Osgood-Schlatter's disease with loose ossicle in the tibial 
tubercle region.

3.  His right (major) wrist disability is manifested by 
subjective complaints of discomfort and pain, occurring on 
repetitive and prolonged use of the wrist and at times 
awaking him from sleep, without objective demonstrable 
impairment or abnormality.

4.  His left (minor) wrist disability is associated with 
subjective pain and discomfort, occurring repetitively and on 
prolonged use of the wrist and at times awaking him from 
sleep, but there is no objectively demonstrable impairment or 
abnormality.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.31, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2000).

2.  The schedular criteria for a 10 percent rating for left 
knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2000).

3.  The schedular criteria for a compensable rating for right 
(major) wrist disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 4.40, 4.45, 
4.71a, Diagnostic Code 5215 (2000).

4.  The schedular criteria for a compensable rating for left 
(minor) wrist disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 4.40, 4.45, 
4.71a, Diagnostic Code 5215 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000), (to be codified at 38 U.S.C.A. § 5103A).  The record 
reveals that all available evidence pertinent to the 
increased rating claims has been associated with the file and 
the record contains sufficient information to rate the 
veteran's disabilities in accordance with the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Board is satisfied that the veteran has been 
adequately assisted in the development of his claims, and 
that there are no outstanding pertinent records which the RO 
has not obtained or attempted to obtain.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2000).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 38 
C.F.R. § 4.25 unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for right and left knee, and right (major) 
and left (minor) wrist disabilities was granted by RO rating 
decision in March 1997, and each disability was assigned a 
noncompensable rating.  That decision was based on the 
veteran's service medical records showing that the 
disabilities were related to injuries and impairment evident 
in service (although the evidence showed that he had a pre-
existing left knee disability, requiring arthroscopy and open 
lateral retinacular release surgeries before entering the 
service, his service medical records indicated that the 
disability was aggravated by service).

The service medical records document intermittent treatment 
for symptoms and impairment involving the veteran's knees and 
wrists, but X-ray studies of the pertinent joints did not 
show any fractures.  

On VA general medical examination in December 1996, the 
veteran reported recurrent pain, swelling, and functional 
impairment of both knees and wrists since service, noting 
that his left knee disability pre-dated active service (and 
required two surgeries before the service); reportedly, his 
knee pain increased after walking a distance greater than two 
miles or engaging in sports activities involving running or 
squatting.  On examination, his gait and posture were 
"normal;" there was no evidence of swelling, deformity, 
weakness, or tenderness of the wrists; on examination of the 
knees, there was evidence of pain and tenderness on 
extension, but there was no swelling, deformity, muscle 
atrophy, or instability; range of motion of each knee was 0-
120 degrees; an old post-surgical scar was noted at the left 
knee.  Status post-operative left knee disability, chronic 
right knee pain syndrome, history of left wrist hairline 
fracture, and history of right wrist sprain or strain were 
diagnosed.

On VA orthopedic examination in December 1996, the veteran 
indicated that he had pain and impairment of the wrists and 
knees since active service (noting that his left knee 
disability preexisted active service but was productive of 
impairment during service), not requiring "significant" 
medical treatment since separation therefrom; at the time of 
the examination, he reportedly experienced "variable ache" 
in both wrists and knees.  On examination, he walked with 
normal gait without an assistive device; both knees were 
"identical" in appearance, and there was no evidence of 
instability, abnormal rotation testing, muscle atrophy, range 
of motion impairment, or neurological impairment; examination 
of the wrists showed no evidence of swelling, increased heat, 
neurological or vascular impairment, or weakness, and range 
of motion of the wrists was described by the examiner as 
"excellent;" X-ray studies of the wrists and knees were 
"entirely within normal limits."  The examiner opined that 
the veteran did not have "any significant orthopedic 
problem."  

VA medical records from July 1996 to June 1998 document 
intermittent treatment for symptoms and impairment including 
the veteran's bilateral knee and wrist disabilities.  The 
knee disabilities were reportedly associated with symptoms 
including pain, swelling, locking, and giving out, and the 
wrist disabilities were associated with pain.  December 1996 
X-ray study of the wrists showed no evidence of fractures, 
dislocation, or degenerative changes; a March 1997 magnetic 
resonance imaging (MRI) study of the left knee showed a non-
fused tibial tubercle.  On examination of the left knee in 
March 1997, it was indicated that the MRI findings were 
consistent with his complaints of pain, instability, and 
discomfort.  

On VA fee-basis orthopedic examination in September 1999, 
including and reflecting a thorough review of the entire 
claims file, the veteran reported stiffness, discomfort, 
pain, tingling sensation, and numbness of the wrists, 
increasing in severity on repetitive activity such as 
prolonged use of the computer.  Regarding the knees, he 
reported recurrent pain, weakness, discomfort, stiffness, and 
locking, increasing with strenuous activity such as prolonged 
running; he noted that he had left knee disability prior to 
entering the service and had 3 left knee surgeries before 
service; he denied any right knee surgery.  

On September 1999 examination, the range of wrist motion was 
"unrestricted" to 80 degrees of dorsiflexion and palmar 
flexion, to 40 degrees of ulnar flexion, and to 10 degrees on 
radial flexion; the hands were "normal" in appearance, 
without evidence of swelling, deformity, skin discoloration, 
sensation or circulation impairment, weakness, muscle 
atrophy, or fatigability (strength was characterized by the 
examiner as "excellent"); the fingers showed no impairment 
of motion.  

On September 1999 examination of the knees, a slightly 
tender, 1 1/2 inch scar was noted at the left knee, and the 
scar-underlying area was associated with slight deficiency of 
soft tissue; a slightly tender prominence of the left tibial 
tubercle was noted; range of motion of each knee, reported as 
"unremarkable," was to 180 degrees extension and to 135 
degrees flexion; drop sign was negative, and heel to buttock 
testing was reported as "3 inches;" motion against gravity 
showed no evidence of lateral subluxation, but the right knee 
and the post-operative area of the left knee were slightly 
tender; there was no evidence of warmth, effusion, 
instability, or muscle atrophy; the Drawer sign, Lachman and 
pivot shift tests, and McMurray's maneuver were normal.  X-
ray study of the wrists indicated the possibility of an old, 
healed, non-displaced fracture of the left wrist.  

On examination in September 1999, anterior knee pain 
(equivalent to retropatellar pain syndrome), history of left 
knee arthroscopic surgery and lateral retinacular release, 
old Osgood-Schlatter's disease with presumed loose ossicle in 
the tibial tubercle region on the left, and bilateral wrist 
discomfort were diagnosed.  The examiner opined that 
objective clinical findings relative to the wrists (on 
contemporaneous examination and on review of the file) were 
"entirely normal;" it could not be confirmed that either 
wrist had been fractured, there was no evidence of weakness, 
incoordination, or easy fatigability, and the disability was 
associated with only subjectively perceived discomfort and 
aching (occurring on repetitive use of the computer, and at 
times awaking him from sleep).  Regarding the knees, the 
examiner opined that the knees had never been fractured, but 
the veteran had a history of symptomatic Osgood-Schlatter's 
disease and had discomfort of both knees; he had several left 
knee surgeries (but none on the right) prior to entering 
service and had some patellar subluxation, but articular 
surfaces were essentially normal; the left knee impairment 
was aggravated during service, but there was no documented 
significant effusion or other gross abnormality.  

In September 1999, the examiner concluded that the veteran 
had substantial subjective complaints, not confirmed by 
objective findings; regarding the "DeLuca" factors, the 
range of pertinent joint motion was described as "normal," 
and there was no instability, weakened movement, excess 
fatigability, incoordination, or other abnormality.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Currently, the veteran's service-connected right and left 
wrist disabilities are rated under 38 C.F.R. § 4.71a, Code 
5215, limitation of motion of the wrist, and each wrist 
disability is assigned a noncompensable rating.  Although a 
rating of 10 percent is for application under Code 5215 (the 
only available rating under that Code) if palmar flexion is 
limited in line with forearm, or dorsiflexion is less than 15 
degrees, a zero percent rating was assigned by the RO under 
38 C.F.R. § 4.31 which provides that where the rating 
schedule does not provide a zero percent evaluation, a zero 
percent evaluation will be assigned if the criteria for a 
compensable rating have not been met.

Based on the entire evidence of record, as discussed above, 
the Board is of the opinion that compensable ratings for the 
veteran's service-connected right and left wrist disabilities 
are not warranted.  Although the evidence demonstrates in-
service onset of disabilities of both wrists, associated with 
subjective symptoms of pain and functional impairment, it has 
never been confirmed, by objective clinical evidence, that 
either wrist had been fractured.  On VA orthopedic 
examination in September 1999, he reported recurrent 
discomfort and pain of the wrists, occurring mostly on 
repetitive use of the wrists, and at times awaking him from 
sleep.  Nevertheless, such subjective symptoms are 
unsupported by any objective findings; the examiner opined, 
in September 1999, that there was no evidence of impaired or 
painful motion, deformity, swelling, weakness, muscle 
atrophy, incoordination, easy fatigability, skin 
discoloration, or neurological or vascular impairment; he 
stated that the wrist disabilities were associated with only 
subjectively perceived impairment.  Thus, the Board concludes 
that the criteria for compensable ratings of the right or 
left wrist disabilities are not met.  See DeLuca, 8 Vet. 
App. at 206.

The veteran's service-connected right and left knee 
disabilities are rated under 38 C.F.R. § 4.71a, Code 5257, 
knee impairment (recurrent subluxation or lateral 
instability), and each knee disability is assigned a 
noncompensable rating.  Although a minimum rating of 10 
percent is for application under Code 5257, if knee 
impairment is "slight," a zero percent rating was assigned 
by the RO under 38 C.F.R. § 4.31 which provides that where 
the rating schedule does not provide a zero percent 
evaluation, a zero percent evaluation will be assigned if the 
criteria for a compensable rating have not been met.  Under 
Code 5257, a 20 percent evaluation is assignable if there is 
evidence of "moderate" disability.

Based on the foregoing, the Board believes that a compensable 
rating of the veteran's service-connected right knee 
disability is unwarranted, but the evidence supports a 10 
percent rating for his left knee disability.  In particular, 
the entirety of the evidence of record indicates that he 
experiences similar symptoms involving both knees; the 
symptoms include recurrent pain, swelling, locking, and 
tenderness, increasing on strenuous physical activity.  
However, only his subjectively perceived left knee impairment 
is supported by objective evidence of Osgood-Schlatter's 
disease with a loose ossicle in the tibial tubercle region.  
As discussed above, he received intermittent treatment for 
recurrent pain and impairment of both knees during service 
and thereafter, but his subjective symptoms are not supported 
by evidence of arthritis, reduced motion, weakness, 
instability, muscle atrophy, incoordination, or easy 
fatigability.  Contemporaneous clinical findings and the 
history of disability of both knees were thoroughly reviewed 
by the examiner on VA orthopedic examination in September 
1999, but only the left knee showed objective evidence of 
impairment.  Thus, on consideration of both subjective 
complaints of pain and functional impairment and objectively 
demonstrable disability, the Board believes that the severity 
of his service-connected left knee disability more nearly 
approximates the rating criteria for a 10 percent rating, but 
no more, under Code 5257; the criteria for a compensable 
rating of right knee disability have not been met.  38 C.F.R. 
§§ 4.3, 4.7; see DeLuca, 8 Vet. App. at 206.

The Board notes that the evidence of record demonstrates the 
presence of post-surgical, slightly tender scarring on the 
veteran's left knee.  However, the evidence demonstrates that 
the left knee surgery was performed prior to entering the 
service and is therefore not related to service; there is no 
indication, nor has it been suggested by the veteran, that 
any impairment from left knee scarring was aggravated by 
service.  Thus, a rating of the service-connected left knee 
disability greater than 10 percent, based on evidence of 
post-surgical scarring, is unwarranted in this case.  See 
38 C.F.R. § 4.14; Esteban, 6 Vet. App. 259.

The Board stresses that the preponderance of the evidence is 
against the veteran's claims for compensable ratings of the 
service-connected left and right wrist and right knee 
disabilities, and it presents no question as to which of two 
evaluations should be applied.  Thus, the provisions of 
38 C.F.R. § 4.7 are inapplicable.  


ORDER

A compensable rating for chronic right knee disability is 
denied.

A 10 percent rating for left knee disability is granted, 
subject to the law and regulations governing the payment of 
monetary awards.

A compensable rating for right (major) wrist disability is 
denied.

A compensable rating for left (minor) wrist disability is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

